DISSECTIN'd OPINION OP
MR. CH1EP JUSTICE DEL TORO
I am not in agreement with the opinion of the majority or with the judgment rendered. The act copied in that opinion is in two parts. The first part directs a label to be affixed. The second part fixes the time at which the bottles and containers should be labeled.
The complaint charges the defendant with being in malicious and unlawful possession and with having* at his disposal in his mercantile establishment a container (wooden pipe) containing rum- — a taxable alcoholic beverage — without a label stating the alcoholic content by volume of such beverage.
There is no doubt then that he was infringing the act, but the appellant maintains that he is not liable for the infringement for the reason that he, a mere merchant, was under no obligation to label the container, since, according to the second part of the Section, the beverage should have been labeled before being withdrawn from the factory warehouse or storage place, if it had been manufactured in Puerto Rico, or before being withdrawn from the Customs House, express office, or from the possession of the owners or agents of the ships in which it was brought, if it had been imported into the island.
*554In my opinion the appellant’s contention is not sound. The obligation is continuous. An alcoholic beverage in a contained may not be disposed of unless the container is labeled as provided by the act. The second part of Section 21 is logical. It tends to require the label to be affixed at the appropriate moment. It sketches the origin of the man ufacture or the importation. When the rule is not followed and the unlabeled container does in fact come into the possession of a dealer, as happens in this case, then the provisions of Section 67 of the same act, taken together with the provisions of Section 21 govern. Section 67 provides:
“Section 67. — Alcoholic beverages which shall have been illegally imported or introduced into, or which shall have been illegally manufactured or distilled in, Puerto Eico shall be considered as products manufactured or produced in, or introduced into, Puerto Eico, in accordance with the provisions of this Act, and as such shall be subject to all requirements established by this Act. ’ ’ Sec. 67, Act 1, Laws of 1934, p. 1720.
In such case the dealer is responsible. It is not necessary to search further. One who deals with the unlabeled article assumes the corresponding liability.
I think the appeal should be dismissed and the judgment appealed from affirmed.